DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed 2/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full term of any patent granted on pending reference Application Number 16/835,872 has been reviewed, accepted, and obviated double-patenting rejections that could otherwise have been applied.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Matthew Allen (Reg. No. 65,289) on 2/22/22.
The application has been amended as follows:
In the claims:

12.	(Currently Amended) An electrical-optical modulator, comprising:
a first section configured for a first electrical-optical interaction between one or more optical waveguides and one or more signal electrodes;
a second section configured to increase or decrease a relative velocity of signals of the one or more signal electrodes to optical signals of the one or more optical waveguides relative to the first section; and
a third section configured for a second electrical-optical interaction between the one or more optical waveguides and the one or more signal electrodes according to an opposite modulation polarity relative to the first section,
the one or more signal electrodes including a first signal electrode and a second signal electrode, and the one or more optical waveguides including a first optical waveguide and a second optical waveguide,
the first signal electrode including, in the first section, first loading lines to interact with the first optical waveguide, 
the first signal electrode including, in the third section, second loading lines that cross the first optical waveguide to interact with the second optical waveguide,
the second signal electrode including, in the first section, third loading lines to interact with the second optical waveguide,
the second signal electrode including, in the third section, fourth loading lines that cross the second optical waveguide to interact with the first optical waveguide, and
the first section, the second section, and the third section being collectively configured to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape.

Reasons for Allowance
Claims 1, 12, and 20 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an electro-optic modulator of the McBrien – Patel combination
Claims 1, 12, and 20 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an electro-optic modulator having the recited features and, in particular, comprising (with reference to Fig. 3 of the instant application) two optical waveguides 304a,304b and signal electrodes 302a,302b that collectively define a first modulation section S1, a second modulation section S3 configured to be associated with an opposite modulation polarity in the two waveguides 304a,304b, and a velocity change S2 (that introduces a time/phase delay), wherein the electrical-optical modulator 300 is configured to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape, and wherein, in the second modulation section S3, first (upper) loading lines 308 cross the first optical waveguide 304a to interact with the second optical waveguide 304b, and the second (lower) loading lines 308 cross the second optical waveguide 304b to interact with the first optical waveguide 304a. As seen in Fig. 3, the instant application discloses a modulator layout that enables polarity reversals by using “unzipped” loading lines 308 in the first modulation section S1 and “zipped” loading lines 308 in the second modulation section S3 and thereby avoids electrode crossings which could otherwise cause a deteriorated microwave/high-speed performance of the modulator. 
On the contrary, McBrien uses electrode crossings (196 in Fig. 10) as a central feature to produce polarity reversals. Therefore, a combination of McBrien with an additional reference(s) would still suggest using electrode crossings and “unzipped” loading lines (similar to an electrode arrangement shown in Fig. 13 of Latrasse et al (US 2020/0363665 A1) cited below as pertinent art), even though each of “zipped” loading lines and “unzipped” loading lines are known in the art of modulators as separate/individual designs (e.g., Figs. 3 and 6 of Walker et al (US 7,082,237 B2) cited below as pertinent art). 
Claims 2 – 5, 10, 11, 13 – 15, 18, and 19 are allowed by virtue of dependency on any one of claims 1 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0363665 A1 
US 9,817,249 B2
US 7,082,237 B2
US 6,310,700 B1
US 6,377,717 B1
US 10,831,081 B2
US 9,939,708 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896